DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1 -10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleton  (US 3,569,908)
With regard to claim 1 , Appleton discloses an adapter assembly, comprising:
a first adapter (15) connecting to a power supply and comprising a first housing, a plurality of first electrical terminals (18)  and a plurality of first signal terminals (26), wherein the first housing includes at least one first latching element; and
a second adapter (10) connecting to a control module and comprising a second housing, a plurality of second electrical terminals (19) and a plurality of second signal terminals (25) , wherein the second housing includes at least one second latching element;
wherein when the first adapter and the second adapter are matched with each other, the first housing sheathes on the second housing, and the at least one first latching element is axially coupled with the at least one second latching element to a first position, wherein the plurality of first electrical terminals and the plurality of second electrical terminals are coupled with each other, when an external force is provided, , wherein an enabling signal is delivered to the control 
Appleton disclose a linear fastening mechanism but does not disclose rotating fastening mechanism. 
Thurston US2004/0018764 disclose  the first housing (30) is radial with respect to the second housing (40,10) and rotates with each other until the at least one first latching element (220) and the at least one second latching element (210)  are moved to a second position, so that the first housing and the second housing are securely fastened, and the plurality of first signal terminals  (22) are coupled with the plurality of second signal terminals (32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the rotating fastening, as taught by Thurston, to simplify the connection procedure
With regard to claim 2 , Appleton discloses that the length of the plurality of first electrical terminals (19)  is larger than the plurality of first signal terminals (25), and the length of the plurality of second electrical terminals (18) is larger than the plurality of second signal terminals (26).
With regard to claim 3 , Appleton-Thurston  disclose that the at least one first latching element (220)and the at least one second latching element (210)are disposed at the first position, the plurality of first electrical terminals and the plurality of second electrical terminals are coupled with each other, while there is no power transmission provided for charging.(In Appleton, Fig. 5, the terminals are coupled but not energized; power transmission is provided just in Fig. 4)
With regard to claim 4 , Appleton disclose that the first adapter and the second adapter are a female adapter (15)  and a male adapter (10), respectively.


With regard to claim 6 , Thurston disclose (Fig. 8a, 8b)  that the at least one second latching element  (220)is disposed on an outer surface of the second housing, and the at least one second latching element is an irregular groove(370)  for matching with the at least one first latching element.
With regard to claim 7, Thurston disclose (Fig. 8a, 8b)  that when the at least one first latching element and the at least one second latching element are at the first position, the triangle bulge of the at least one first latching element abuts a slope of the at least one second latching element.
With regard to claim 8, Thurston disclose (Fig. 8a, 8b)  that when the at least one first latching element and the at least one second latching element are at the second position, the triangle bulge of the at least one first latching element crosses the slope of the at least one second latching element, and triangle bulge is then disposed in a fastening recess and abuts a vertical surface of the at least one first latching element.
With regard to claim 9 , Appleton disclose (Fig. 5) that  the first adapter further comprises an insulation housing (22), the insulation housing sheathes on the first housing to cover and protect the plurality of first electrical terminals and the plurality of first signal terminals.
With regard to claim 10 , Appleton disclose (Fig. 5) that the insulation housing (22)  further comprises an insulation cover, the insulation cover covers one side of the insulation housing, and insulation cover has a plurality of through holes disposed in correspondence to the plurality of first electrical terminals and the plurality of first signal terminals.

With regard to claim 13 , Appleton disclose (Fig. 5) that insulation housing comprises at least one positioning element (61), the at least one positioning element is protruded from an outer edge of the insulation cover.
With regard to claim 14 , Appleton disclose (Fig. 5) that the second housing comprises at least one positioning groovethe at least one positioning groove is disposed on the inner surface of the second housing, and is in correspondence to the at least one positioning element for positioning with the at least one positioning element.

    PNG
    media_image1.png
    437
    393
    media_image1.png
    Greyscale

With regard to claim 15 , Appleton disclose (Fig. 5) that the first electrical terminal (25) and the second electrical terminal (19) are respectively a female conductive terminal and a male conductive terminal, and the first signal terminal and the second signal terminal are respectively a female conductive terminal and a male conductive terminal.
Allowable Subject Matter
Claims 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses that  the   insulation housing comprises at least one protruding pin, the at least one protruding pin is disposed on an outer edge of the insulation cover and protruded outwardly from the outer edge of the insulation cover (cl. 11).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses connectors with the specifically arranged fastening mechanisms 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						5/13/21